UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-8004



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DIA APRIL MONTAGUE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Deborah K. Chasanow, District Judge.
(CR-98-205; CA-04-3511-DKC)


Submitted:   November 17, 2005         Decided:     November 22, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dia April Montague, Appellant Pro Se. Stuart A. Berman, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Dia April Montague, a federal prisoner, seeks to appeal

the district court’s order denying relief on her 28 U.S.C. § 2255

(2000) motion.     An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find    both    that   the   district    court’s     assessment     of   her

constitutional      claims      is   debatable     or     wrong    and    that   any

dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Montague has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions    are     adequately    presented      in   the

materials      before   the    court   and     argument    would    not    aid   the

decisional process.



                                                                          DISMISSED


                                       - 2 -